           Case 19-03270-5-SWH                    Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16                                  Page 1 of 28


Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NORTH CAROLINA

Case number (if known)                                                      Chapter       11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Diamond Perfection, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed           Aquafeel Solutions
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  230 Capcom Ave, Suite 103
                                  Wake Forest, NC 27587
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Wake                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.aquafeelsolutions.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
           Case 19-03270-5-SWH                         Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16                                      Page 2 of 28
Debtor    Diamond Perfection, Inc.                                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                       Chapter 9
                                       Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
           Case 19-03270-5-SWH                     Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16                                      Page 3 of 28
Debtor   Diamond Perfection, Inc.                                                                  Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
           Case 19-03270-5-SWH                    Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16                                     Page 4 of 28
Debtor    Diamond Perfection, Inc.                                                                 Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 18, 2019
                                                  MM / DD / YYYY


                             X   /s/ Cesar Angulo                                                         Cesar Angulo
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CEO




18. Signature of attorney    X   /s/ James B. Angell                                                       Date July 18, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 James B. Angell
                                 Printed name

                                 Howard, Stallings, From, Atkins, Angell & Davis, P.A.
                                 Firm name

                                 P.O. Box 12347
                                 Raleigh, NC 27605
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (919) 821-7700                Email address      JAngell@hsfh.com

                                 12844 NC
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
          Case 19-03270-5-SWH                            Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16                                                  Page 5 of 28


     ÿÿ))ÿ&ÿÿ&*&ÿÿ&Wÿÿ'ÿ
      -nl89ÿp4 -ÿDiamond
                      Perfection,
                                 Inc.
                                                ÿÿ
      p2l-mÿl4l-oÿ4pq9v+l3wÿ8v9lÿ189ÿlu-ÿEastern
                                              ÿ2ol923lÿ81ÿiNorth
                                                                                   Carolina
                                                                                          ÿ
      ÿ                       ÿ
      4o-ÿpv n-9ÿit1ÿqp8psÿ ÿÿÿ
                                                                                  l4l-sÿ                                                                     ÿu-3qÿ21ÿlu2oÿ2oÿ4pÿ
                                                                                                                                                                4 -pm-mÿ1252p,ÿ

  01123245ÿ789 ÿ ÿ
  /012345ÿ77ÿ85ÿ/012345ÿ9ÿ/1:4:;ÿ<=:3ÿ8>ÿ/54?=385:ÿ@08ÿA1B4ÿ304ÿCDÿ<15E4:3ÿ
  FG:4HI54?ÿ/J1=K:ÿ1G?ÿL54ÿM83ÿNG:=?45:ÿ                                   "OPÿ
  Qÿ)ÿÿ'ÿ)&$ÿÿ"#ÿ)$ÿ(&'(ÿ')*ÿ*(ÿRÿ)ÿ&ÿÿÿÿÿÿÿ'SÿT&')(ÿ')*ÿU'ÿÿRÿ
  (SÿVÿ&ÿ&')(ÿ')*ÿRWÿ&Wÿ&ÿÿ&WÿUÿÿ&ÿXYZX[\]^ÿÿ&ÿ&ÿÿ%S̀SSÿaÿ#bcdSÿÿQ)eÿÿ&ÿ&')(ÿ')*ÿRWÿ
  '(ÿ'eÿ(&)ÿÿ(&'(ÿ')*ÿ()&$ÿ*ÿ&f(ÿ')))ÿ!)(ÿ)'ÿÿ'ÿ*&$ÿÿ)ÿÿÿ"#ÿ
  )$ÿ(&'(ÿ')*Sÿÿ
   g*ÿÿ'ÿ&ÿ'*)ÿ       g*eÿ)&ÿ&(*Reÿ&ÿ g(ÿÿÿ')*ÿT&'ÿÿ Q*(&ÿÿ(&'(ÿ')*ÿ
   *)&$ÿeÿ&')(&$ÿhÿ'ÿ *)ÿÿÿ'ÿ i189ÿ-j4 +5-kÿl94m-ÿ ')*ÿÿ t1ÿlu-ÿ3542 ÿ2oÿ1v55wÿvpo-3v9-mkÿ1255ÿ2pÿ8p5wÿvpo-3v9-mÿ
                                        '&'ÿ                     m-nlokÿn4pqÿ584pokÿ '&&$&eÿ 3542ÿ4 8vplxÿt1ÿ3542ÿ2oÿ+49l2455wÿo-3v9-mkÿ1255ÿ2pÿ
                                                                     +981-oo28p45ÿ       (&)f(eÿ
                                                                     o-9r23-okÿ4pmÿ ÿ(ÿÿ l388l54545ÿl3-594425ÿ8ÿ49ÿo-8lv8p11lÿÿl48pÿ3m4ÿ5m3-vm54vl3-lÿ2v8ppoÿ1-839ÿvr94-5mvÿ-3ÿ58412ÿxÿÿ
                                                                     ,8r-9p -plÿ
                                                                     38pl943losÿ
 ÿ                                      ÿ                             ÿ                    ÿ           y)ÿ')*eÿÿ V('&ÿÿ %&'(ÿ
                                                                                                                                     ))Wÿ          !)(ÿÿ      ')*ÿ
                                                                                                                                     '(ÿ            ')))ÿÿ
                                                                                                                                                         ÿ
.ÿ AAttn:
      Watts Water Technologies Company                                                     Supplier/Vendor                                                                   $124,158.18

      ÿ   Managing Agent
     P.O. Box 654070
                                                   ÿ                                        ÿ
                                                                                           Service
                                                                                                                     ÿ              ÿ                   ÿ                   ÿ
     Dallas, TX 75265

 ÿ   American Express
     Attn: Managing Agent
                                                                                           Credit Card                                                                        $97,941.20

      ÿ
     P.O. Box 650448
                                                   ÿ                                        ÿ                        ÿ               ÿ                    ÿ                   ÿ
     Dallas, TX 75265

zÿ   Zenaida Peralta                                                                       Pending Litigation                                                                       $0

      ÿ
     3019 Louisiana Avenue, Unit A
     Halethorpe, MD 21227
                                                   ÿ                                        ÿ                        ÿ               ÿ                    ÿ                   ÿ

 ÿ
      ÿ                                            ÿ                                        ÿ                        ÿ               ÿ                    ÿ                   ÿ

{ÿ
      ÿ                                            ÿ                                        ÿ                        ÿ               ÿ                    ÿ                   ÿ

|ÿ
      ÿ                                            ÿ                                        ÿ                        ÿ               ÿ                    ÿ                   ÿ

}ÿ
      ÿ                                            ÿ                                        ÿ                        ÿ               ÿ                    ÿ                   ÿ

~ÿ
      ÿ                                            ÿ                                        ÿ                        ÿ               ÿ                    ÿ                   ÿ


  01123245ÿ789 ÿ ÿ                ÿÿÿÿÿÿÿÿÿÿ!ÿÿ"#ÿ$ÿ%&'(ÿ)*ÿ                                        Page 1 of 2
                                                                                                                                                                                  +4,-ÿ.ÿÿ
               Case 19-03270-5-SWH                            Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16              Page 6 of 28
                                                        LIST OF CREDITORS HOLDING 20 LARGEST UNSECURED CLAIMS
                                                                           (Continuation Sheet)



                                                          DECLARATION UNDER PENALTY OF PERJURY
                                                        ON BEHALF OF A CORPORATION OR PARTNERSHIP


                          I, Cesar Agulo, CEO of the corporation named as the debtor in this case, declare under penalty of
                  perjury that I have read the foregoing list and that it is true and correct to the best of my information and
                  belief.



                  Dated: July 18, 2019

                                                                     Signature:   /s/Cesar Agulo
                                                                                  Cesar Agulo
                                                                                  CEO


                                Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for
                                                       up to 5 years or both. 18 U.S.C. §§ 152 and 3571.




                                                                                                                                Page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
         Case 19-03270-5-SWH                            Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16                            Page 7 of 28
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re       Diamond Perfection, Inc.                                                                          Case No.
                                                                                    Debtor(s)                  Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                   $                36,717.00
             Prior to the filing of this statement I have received                                         $                36,717.00
             Balance Due                                                                                   $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Representation in Chapter 11 case and any Adversary Proceedings.
                 Payment represents refundable retainer only.


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Any proceedings in any other Court other than Bankruptcy Court.

                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     July 18, 2019                                                                  /s/ James B. Angell
     Date                                                                           James B. Angell
                                                                                    Signature of Attorney
                                                                                    Howard, Stallings, From, Atkins, Angell & Davis, P.A.
                                                                                    P.O. Box 12347
                                                                                    Raleigh, NC 27605
                                                                                    (919) 821-7700 Fax: (919) 821-7703
                                                                                    JAngell@hsfh.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
         Case 19-03270-5-SWH                            Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16                    Page 8 of 28




                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Diamond Perfection, Inc.                                                                      Case No.
                                                                                     Debtor(s)            Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the CEO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to the

best of my knowledge.




 Date:       July 18, 2019                                                /s/ Cesar Angulo
                                                                          Cesar Angulo/CEO
                                                                          Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 19-03270-5-SWH   Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16   Page 9 of 28



    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




A Watts Water Technologies Company   Alex E Ramirez                  Ana Guevara
Attn: Managing Agent                 3603 Stonesboro Rd              13303 Parkland Dr
P.O. Box 654070                      Fort Washington, MD 20744       Rockville, MD 20853
Dallas, TX 75265



ABDISSA GEBRE                        ALEXANDER ALDANA                ANA I CHEVEZ ORTEGA
3928 DUNES WAY                       13316 FOXHALL DR                11206 DORSET LN
Burtonsville, MD 20866               Silver Spring, MD 20906         Beltsville, MD 20705




ABEBA BEYENE                         ALICE NGUFOR                    Ana M Garcia
2 SEEK CT                            5822 MENTANA ST                 241 Panorama Dr
Takoma Park, MD 20912                New Carrollton, MD 20784        Oxon Hill, MD 20745




AC & TJ Real Estate                  Alvaro Mendez                   ANA M MEJIA
                                     311 Bogota Dr                   4301 VINE ST
                                     Fort Washington, MD 20744       Capitol Heights, MD 20743




ADELA AYALA                          American Express                Ana Martinez
5637 FISHER RD                       Attn: Managing Agent            5036 Guther St
Temple Hills, MD 20748               P.O. Box 650448                 Capitol Heights, MD 20743
                                     Dallas, TX 75265



ADELAIDA CERQUEDA                    AMILCAR GOMEZ                   ANA PORRAS
14313 CHAPEL COVE CT                 60 UNIVERSITY BLVD E            18216 HURRICANE CT
Laurel, MD 20707                     Silver Spring, MD 20901         Hagerstown, MD 21740




ADIUS MOISE                          AMPARO ARGUETA                  Ana R Villatoro
1903 RED OAK DR                      1402 RUATAN ST                  6607 Middlefield Rd
Hyattsville, MD 20783                Hyattsville, MD 20783           Fort Washington, MD 20744




ALBERTO VENTURA                      ANA CAPISTRAN                   ANA ROSERO
404 CEDARLEAF AVE                    1015 8TH ST                     12458 VALLEYSIDE WAY
Capitol Heights, MD 20743            Laurel, MD 20707                Germantown, MD 20874




ALEJANDRO DORADEA                    ANA CONTRERAS                   ANA VILLATORO DE GARCIA
2305 TUMMLER AVE                     9400 FRANKLIN AVE               6609 NYACK PL
Landover, MD 20785                   Lanham Seabrook, MD 20706       District Heights, MD 20747
     Case 19-03270-5-SWH     Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16    Page 10 of 28




ANALILIA MURRIETA                  BABATUNDE ADESOKAN                Blanca Panameno
1313 ASHEVILLE RD                  50 POINTIAC WAY                   7601 Colony Ave
District Heights, MD 20747         Gaithersburg, MD 20878            Laurel, MD 20707




ANASTACIO HERIQUEZ                 BENITA ZAMORA                     Boanerge J Lopez
18626 BAY LEAF WAY                 6533 PARKWAY CT                   4807 Garrett Ave
Germantown, MD 20874               Hyattsville, MD 20782             Beltsville, MD 20705




ANDRES CEVALLOS                    BERNARDINO ROMERO                 Bradley M. Strickland
5663 SINGLETREE DR                 9205 5TH ST                       Kramon & Graham PA
Frederick, MD 21703                Lanham Seabrook, MD 20706         One South Street, Suite 2600
                                                                     Baltimore, MD 21202



Andrew Okai                        BERTILIO MORALES AYALA            BRENDA ARIAS
1908 Calais Ct                     4409 HALLET ST                    2229 HARWOOD LN
Baltimore, MD 21244                Rockville, MD 20853               Bowie, MD 20716




Angela Morales                     Bladimir Ortiz                    CANDIDA HERNANDEZ
12512 Barbara Rd                   120 Gold Kettle Dr                6706 MIDDLEFIELD RD
Silver Spring, MD 20906            Gaithersburg, MD 20878            Fort Washington, MD 20744




ANTENEH AFEWORK                    BLADIMIR VARGAS NAVARRO           Carlos A Martinez
5904 KING ARTHUR WAY               11329 MELCLARE DR                 9315 Bathgate Ct
Glenn Dale, MD 20769               Beltsville, MD 20705              Montgomery Village, MD 20886




ANTONIO HERMES                     BLANCA CALDERON ORTIZ             CARLOS MARTINES-MATIAS
6117 LAMONT DR                     9519 AVENEL RD                    212 2ND AVE
New Carrollton, MD 20784           Silver Spring, MD 20903           Baltimore, MD 21227




Arnulfo Rodriguez                  BLANCA GAITAN                     CARLOS MOLANO
4013 Oakley Dr                     608 PONTIAC AVE                   13050 YELLOW JACKET RD
Waldorf, MD 20602                  Baltimore, MD 21225               Hagerstown, MD 21740




Asusena Orozco                     BLANCA LUNA                       Carlos Paz Arias
4924 Powder Mill Rd                1116 SPOTSWOOD DR                 125 Irving St
Beltsville, MD 20705               Silver Spring, MD 20905           Laurel, MD 20707
     Case 19-03270-5-SWH    Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16   Page 11 of 28




CARMEN ANDRADE                    Consuelo Espinoza                 DAYRA M RODAS
3817 3RD ST                       9410 Trevino Ter 135              8611 DANGERFIELD RD
Baltimore, MD 21225               Laurel, MD 20708                  Clinton, MD 20735




CELIA MOSCOSO                     Corey Pettus                      Deborah F Fletcher
9113 ROLLING VIEW DR              6403 Rosalie Ln                   8103 Maxfield Dr
Lanham Seabrook, MD 20706         Riverdale, MD 20737               Clinton, MD 20735




CHRISTIAN HIDALGO HERNANDEZ       Cristian Pena Mancia              Deborah Fletcher
1040 SAINT PAULS DR               1388 Primrose Rd                  8103 Maxfield Dr
Waldorf, MD 20602                 Annapolis, MD 21403               Clinton, MD 20735




YANIRA CRUZ                       CRUZ AYALA                        DENIS CANTARERO
10026 TENBROOK DR                 2406 LEWISDALE DR                 4 TARFISEDE CT
Silver Spring, MD 20901           Hyattsville, MD 20783             Gaithersburg, MD 20879




CLARISSA ZEPEDA                   Cruz Maltos Sandoval              DENYS ROSA
4413 38TH ST                      10302 Greentop Rd                 23205 ROBIN SONG DR
Brentwood, MD 20722               Cockeysville, MD 21030            Clarksburg, MD 20871




Claudia Estrada                   CYNTHIA STEPHENS                  DENYS ZELAYA
12505 Woodsong Ln                 6105 KOALA CT                     5902 48TH AVE
Mitchellville, MD 20721           Waldorf, MD 20603                 Riverdale, MD 20737




CLAUDIA FUNES                     DAMARIS MEJIA                     Deyvi Giron
5657 THUNDER HILL RD              3522 GREENLY ST                   8319 26th Ave
Columbia, MD 21045                Silver Spring, MD 20906           Adelphi, MD 20783




CLAUDIA MARTINEZ                  DANIEL SEGOVIA QUINTEROS          Diamond Perfection, Inc.
6413 JODIE ST                     409 BIRMINGHAM DR                 Cesar P. Angulo, Registered Agent
New Carrollton, MD 20784          Frederick, MD 21701               230 Capcom Avenue, Ste 103
                                                                    Wake Forest, NC 27587-6510



Colomba O Ramos                   DAVID J CALDERON                  Diego Romero
1117 Chapelwood Ln                3110 KIMBERLY RD                  307 Old Line Ave
Capitol Heights, MD 20743         Hyattsville, MD 20782             Laurel, MD 20724
     Case 19-03270-5-SWH    Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16    Page 12 of 28




DIOMEDES ALVARADO                 Edwin Sorto                       ELSA MIRANDA
11612 VEIRS MILL RD               5732 Crestwood Pl                 1438 GENSA DR
Silver Spring, MD 20902           Riverdale, MD 20737               Hanover, MD 21076




DORA BONILLA                      Edwin T Reyes                     Elsin Franco
308 ELM LEAF AVE                  7710 Frederick Rd                 4901 78th Ave
Capitol Heights, MD 20743         Hyattsville, MD 20784             New Carrollton, MD 20784




DORA MAGANA                       Egma Abril                        ELVA GARCIA
7305 POWHATAN ST                  222 Sacred Heart Ln               20235 RED BUCKEYE CT
Lanham Seabrook, MD 20706         Reisterstown, MD 21136            Germantown, MD 20876




DORA PALACIOS                     ELEASAR M BARRIENTOS              EMBER ESCOBAR
6201 87TH AVE                     723 HAMMONDS LN                   1575 WILLIAMS AVE
New Carrollton, MD 20784          Baltimore, MD 21225               Essex, MD 21221




DOUGLAS NIETO                     ELIAS WELDEKIDAN                  Emerson Morales
420 BIRMINGHAM DR                 4300 MAHAN RD                     905 Rollins Ave
Frederick, MD 21701               Silver Spring, MD 20906           Capitol Heights, MD 20743




EDER LOPEZ CARBAJAL               Elida Melendez                    Emilio Luna
5441 WOODLAND BLVD                5435 Whitfield Chapel Rd          3720 Ralph Rd
Oxon Hill, MD 20745               Lanham Seabrook, MD 20706         Silver Spring, MD 20906




EDGAR GUERRA                      ELIU MALTEZ RAMOS                 EMMANUEL ESHUN
8909 CHERRY LN S                  8482 IMPERIAL DR                  3402 SNOW CLOUD LN
Upper Marlboro, MD 20774          Laurel, MD 20708                  Silver Spring, MD 20904




EDUARDO & ADA RIVERA              Elliot Cantor                     Employment Security Commission
5648 SINGLETREE DR                9325 Allentown Rd                 P.O. Box 26504
Frederick, MD 21703               Fort Washington, MD 20744         Raleigh, NC 27611-6504




EDWARD D. DILONE                 ELMER REYES                        Enrique V Fuentes
EDWARD DILONE, PLLC              7927 LIBERTY CIR                   4604 Quimby Ave
2530 MERIDIAN PARKWAY, SUITE 300 Pasadena, MD 21122                 Beltsville, MD 20705
Durham, NC 27713
     Case 19-03270-5-SWH     Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16    Page 13 of 28




ERICK ALVARENGA FUNES              FELIX RAMOS RODRIGUEZ             Francisco Rivera
6624 PEBBLE CT                     4213 TAUNTON DR                   8153 Fenwick Ct
Frederick, MD 21703                Beltsville, MD 20705              Laurel, MD 20707




ERIKA CARPIO                       FLORENTINO SILVA-GUZMAN           FRANCISCO S REYES
5515 MOORE ST                      1610 TAYLOR AVE                   6402 AUBURN AVE
Brooklyn, MD 21225                 Fort Washington, MD 20744         Riverdale, MD 20737




Erito A Barrientos Pacheco         FOSTER GYIMAH                     FRANCISCO URENA
6413 Sligo Pkwy                    6315 BALFOUR DR                   2633 ANTLER CT
Hyattsville, MD 20782              Hyattsville, MD 20782             Silver Spring, MD 20904




ERNESTO MARTINEZ                   FRANCESCO PISTORIO                FRANKLIN AGUILAR
2413 BLUE VALLEY DR                13736 CATOCTIN FURNANCE RD        712 CHILLUM RD
Silver Spring, MD 20904            Thurmont, MD 21788                Hyattsville, MD 20783




EVELYN RUIZ                        FRANCISCO DIAZ                    GABRIEL MANCIA
6034 GRAYMONT DR                   307 HIGHFALCON RD                 6605 SEAT PLEASANT DR
Frederick, MD 21704                Reisterstown, MD 21136            Capitol Heights, MD 20743




EVER APARICIO                      Francisco I Ortiz                 GEORGE HERNANDEZ
4808 LEXINGTON AVE                 5524 Duchaine Dr                  20514 STRATH HAVEN
Beltsville, MD 20705               Lanham Seabrook, MD 20706         Montgomery Village, MD 20886




Fabian Torres                      Francisco Lagunas                 Gerarda Lazo
9218 Alconia St                    10403 Rutland Pl                  1309 Chapel Oaks Dr
Lanham Seabrook, MD 20706          Adelphi, MD 20783                 Capitol Heights, MD 20743




FANY CRUZ                          FRANCISCO MARQUEZ                 GERARDO AVILES
6804 GENEVA LN                     5819 BURGUNDY ST                  422 WINSLOW RD
Temple Hills, MD 20748             Capitol Heights, MD 20743         Oxon Hill, MD 20745




FELIX CRUZ                         Francisco Montoya                 Gerardo Zarcedo
7337 BRANCHWOOD TER                8212 Willow St                    1804 Avalon Pl
Clinton, MD 20735                  Laurel, MD 20707                  Hyattsville, MD 20783
     Case 19-03270-5-SWH    Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16      Page 14 of 28




GERMAN CONTRERAS                  HABEMNER MEJIA                      JAIME MARTINEZ
8202 REPPY LN                     12800 LODE ST                       322 EAGLE HBR S
Fort Washington, MD 20744         Bowie, MD 20720                     Laurel, MD 20724




German Velasquez                  HERBERT LOPEZ GOMEZ                 JAIMEN V HERRERA
6503 Auburn Ave                   4409 HARGROVE RD                    1208 GREGORY AVE
Riverdale, MD 20737               Temple Hills, MD 20748              Baltimore, MD 21207




GILBERTO ALEX LEMUS               HERMES CARDONA                      JAIR TRUJILLO
3544 OAK DR                       3216 VERONA DR                      6932 STORCH CIR
Edgewater, MD 21037               Silver Spring, MD 20906             Lanham Seabrook, MD 20706




GILBERTO TORO                     HERNAN POLANCO                      JANETTE REYES
5800 CARTERS LN                   121 GLENLEA DR                      2111 OREGON AVE
Riverdale, MD 20737               Glen Burnie, MD 21060               Landover, MD 20785




GLORIA MENDEZ                     Higino Molina                       JARMY AMAYA
13 N HIGHLAND AVE                 8415 12th Ave                       1013 7TH ST
Baltimore, MD 21224               Silver Spring, MD 20903             Laurel, MD 20707




GONZALO HERRERA ARANDA            INMA M SANCHEZ                      JAVIER RIVERA
6402 PARK HALL DR                 6224 AUTH RD                        4305 TAUNTON DR
Laurel, MD 20707                  Suitland, MD 20746                  Beltsville, MD 20705




Guillermo A Morales               Internal Revenue Service            Jazmin Vivar Michaca
4802 Sunbrook Ave                 Centralized Insolvency Operations   5601 Jefferson Heights Dr
Baltimore, MD 21206               P.O. Box 7346                       Capitol Heights, MD 20743
                                  Philadelphia, PA 19114-0326



GUILLERMO GARCIA                  ISAAC MENDOZA                       JEAN BAPTISTE
1008 10TH ST                      3111 NEW COACH LN                   12501 EASTBOURNE DR
Laurel, MD 20707                  Bowie, MD 20716                     Silver Spring, MD 20904




Gumesindo Maldonado               JACOBO SARAVIA                      JENNIFER ARTICA
4808 Danville Rd                  5005 CHESTER ST                     6104 KIRBY RD
Brandywine, MD 20613              Oxon Hill, MD 20745                 Clinton, MD 20735
     Case 19-03270-5-SWH       Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16    Page 15 of 28




JENNY O PASCUAL                      Jose A Orellana Rivas             Jose Chay-Salas
7523 WOODBINE DR                     4009 Highland Ave                 217 Lower Country Dr
Laurel, MD 20707                     Baltimore, MD 21225               Gaithersburg, MD 20877




John A. Bourgeois                    JOSE A PEREZ                      JOSE CRUZ
Kramon & Graham PA                   7008 HAWTHORNE ST                 5909 85TH PL
One South Street, Suite 2600         Hyattsville, MD 20785             New Carrollton, MD 20784
Baltimore, MD 21202



JONI ORELLANA                        Jose A Torrez Medina              Jose Cruz Quintero
1009 EDGERLY RD                      402 Round Table Dr                6902 Jarrett Ave
Glen Burnie, MD 21060                Fort Washington, MD 20744         Oxon Hill, MD 20745




Jorge Arias                          Jose Ayala Martinez               Jose D Aguayo
3801 Ridgewood Ave                   5705 Jennifer Pl                  808 Belfast Rd
Baltimore, MD 21215                  Riverdale, MD 20737               Waldorf, MD 20602




JORGE ROJAS                          JOSE BENITEZ                      JOSE D CHAVEZ
19528 BROSSIE PL                     707 MENTOR AVE                    5006 OLYMPIA AVE
Montgomery Village, MD 20886         Capitol Heights, MD 20743         Beltsville, MD 20705




Jose & Antonia Salgado               JOSE C PENATE                     JOSE DIAZ PORTILLO
13028 Pickering Dr                   341 WILLIAMS RD                   7017 GROVETON DR
Germantown, MD 20874                 Glen Burnie, MD 21061             Clinton, MD 20735




JOSE A CAMPOS                        JOSE CARRANZA                     Jose E Ybanez
6631 ALLENTOWN RD                    9401 WASHINGTON BLVD              409 Gandy Dancer Ct
Temple Hills, MD 20748               Lanham Seabrook, MD 20706         Hagerstown, MD 21740




Jose A Carrillo                      JOSE CARTAGENA                    Jose Elias
3913 Susanna Rd                      304 GIBSON DR                     12804 Ruxton Rd
Randallstown, MD 21133               Oxon Hill, MD 20745               Silver Spring, MD 20904




Jose A Cruz                          JOSE CEDILLO CEDILLO              Jose Flores & Maria Reyes
1722 Franwall Ave                    3837 BRAVEHEART DR                8648 Welbeck Way
Silver Spring, MD 20902              Frederick, MD 21704               Montgomery Village, MD 20886
     Case 19-03270-5-SWH    Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16    Page 16 of 28




JOSE G MORALES                    Jose M Sandoval                   JOSE REYES & MARIA MORENO
3834 OCEAN SUNFISH CT             883 Marengo St                    914 SOMERSET PL
Waldorf, MD 20603                 Annapolis, MD 21401               Hyattsville, MD 20783




JOSE H MENDOZA                    Jose Mejia                        JOSE RIVERA
833 COX AVE                       101 Strongwood Rd                 9404 WYATT DR
Hyattsville, MD 20783             Owings Mills, MD 21117            Lanham, MD 20706




JOSE HERNANDEZZ.                  JOSE MENDOZA                      Jose S Melgar
1498 W 9TH ST                     833 COX AVE                       6517 Medwick Dr
Frederick, MD 21702               Hyattsville, MD 20783             Hyattsville, MD 20783




Jose J Guzman                     Jose O Andrade                    JOSE TRINIDAD CRUZ
8124 Chelaberry Ct                7419 Marlboro Pike                7814 KLOVSTAD DR
Gaithersburg, MD 20879            District Heights, MD 20747        Fort Washington, MD 20744




JOSE JIMENEZ                      JOSE OCHOA                        JOSE U MENJIVAR
7105 WEBSTER ST                   316 MARDO AVE                     5809 63RD PL
Hyattsville, MD 20784             Baltimore, MD 21227               Riverdale, MD 20737




JOSE LAZO                         Jose Olivar                       Jose Varela Franco
29 HOLCUMB CT                     9735 51st Ave                     1507 Paula Dr
Middle River, MD 21220            College Park, MD 20740            Silver Spring, MD 20903




Jose Lopez                        Jose P Vega                       JOSEFA HERNANDEZ
4008 Payne Dr                     13003 Autumn Dr                   307 SCOTTS MANOR DR
Fort Washington, MD 20744         Silver Spring, MD 20904           Glen Burnie, MD 21061




JOSE M LIZANO                     Jose R Loza                       Joselin Polanco
10908 BUENA VISTA CT              7605 23rd Ave                     13215 Superior St
Waldorf, MD 20603                 Hyattsville, MD 20783             Rockville, MD 20853




JOSE M SALAZAR                    Jose R Portillo                   Juan A Cantoral
6003 85TH AVE                     6621 Seat Pleasant Dr             3373 Sudlersville
Hyattsville, MD 20784             Capitol Heights, MD 20743         Laurel, MD 20724
     Case 19-03270-5-SWH     Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16    Page 17 of 28




Juan A Ramos                       JUAN VILLALOBOS                   Julio Panameno
4512 Falcon St                     223 BOLIVAR AVE                   7406 24th Ave
Rockville, MD 20853                Baltimore, MD 21225               Hyattsville, MD 20783




JUAN BERRIOS                       JUANA LAZO                        JULIO VALENCIA GARCIA
1536 ANDOVER LN                    5717 67TH AVE                     3200 CLARINDA AVE
Frederick, MD 21702                Riverdale, MD 20737               Baltimore, MD 21230




JUAN CAMPOS                        Judi L Baruffaldi                 Karen Monteblanco
4402 75TH                          12901 Tournmaline Ter             4609 Tallahassee Ave
Hyattsville, MD 20788-4000         Silver Spring, MD 20904           Rockville, MD 20853




Juan Dominguez                     JULIA SANCHEZ                     KARLA MORA
14903 Nighthawk Ln                 6506 8TH AVE                      5812 64TH AVE
Bowie, MD 20716                    Hyattsville, MD 20783             Riverdale, MD 20737




Juan H Hernandez                   JULIO C PENA                      KARLA TURCIOS
1610 Leslie Rd                     7318 LEONA ST                     7902 GRANT DR
Baltimore, MD 21222                District Heights, MD 20747        Glenarden, MD 20706




JUAN LOPEZ                         Julio C Romero                    KATHLEEN P. HYLAND
204 CEDAR DR                       8900 Crandall Rd                  HYLAND LAW FIRM, LLC
Glen Burnie, MD 21060              Lanham Seabrook, MD 20706         16 E LOMBARD STREET, SUITE 4
                                                                     Baltimore, MD 21202



JUAN MELGAR                        Julio C Villator                  Kellyn X Hernandez Salvador
1902 HAMPSHIRE DR                  600 Old Stape Rd                  6504 Eaglewing Ln
Hyattsville, MD 20783              Glen Burnie, MD 21061             Fort Washington, MD 20744




JUAN MORENO BAUTISTA               Julio Cuvas                       KENY HENRIQUEZ
7216 ALLENTOWN RD                  2802 Lomax Ct                     103 FRANKLIN AVE
Fort Washington, MD 20744          Waldorf, MD 20602                 Baltimore, MD 21225




JUAN VALLADARES                    JULIO E ARGUETA                   KERRISA GORDON
5420 ADDISON RD                    5402 37TH AVE                     8508 GOOD LUCK RD
Capitol Heights, MD 20743          Hyattsville, MD 20782             Lanham Seabrook, MD 20706
     Case 19-03270-5-SWH    Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16    Page 18 of 28




LAURA RAMIREZ                     LUIS & MARIA MARTINEZ             MAGDALENO MURILLO
8 HARDING RD                      106 PROPELLER DR                  1573 RAINHARDT LN
Glen Burnie, MD 21060             Baltimore, MD 21220               Glen Burnie, MD 21060




Leroy Gomes                       LUIS ARBAIZA                      MAIA R ARZAMENDIA
630 Randolph Rd                   6905 SAINT ANNES AVE              9205 PLEASANT CT
Silver Spring, MD 20904           Lanham Seabrook, MD 20706         Laurel, MD 20708




Leyla Sanchez                     LUIS F MONTIEL                    MANUEL & YENIS HERNANDEZ
2121 N Anvil Ln                   411 ORCHARD AVE                   12303 QUAIL WOODS DR
Temple Hills, MD 20748            Baltimore, MD 21225               Germantown, MD 20874




Licelotte Perez                   Luis G Diaz                       MANUEL ABREGO-LOPEZ
5211 Torrington Cir               21 Gentry Ln                      12234 VIERS MILL RD
Baltimore, MD 21237               Capitol Heights, MD 20743         Silver Spring, MD 20906




Lilian Echeverria                 LUIS GARNICA                      MANUEL BLANCO CABRERA
5314 Cumberland St                11563 SULLNICK WAY                1813 COUNTRY RUN WAY
Capitol Heights, MD 20743         Gaithersburg, MD 20878            Frederick, MD 21702




Liliana Rivas                     LUIS GIRON                        Manuel Bran Flores
4201 Kinwount Rd                  139 ONONDAGA DR                   524 Elizabeth Rd
Lanham Seabrook, MD 20706         Oxon Hill, MD 20745               Glen Burnie, MD 21061




Lina Leon                         LUIS PULI CHUQUI                  Manuel Rodriguez
12514 Barbara Rd                  6715 BOSTON AVE                   4304 Newton St
Silver Spring, MD 20906           Baltimore, MD 21222               Brentwood, MD 20722




Lizardo A Gonzalez                LUIS RIOS                         MARCELA LIZAMA
4104 Chelmont Ln                  12105 TAWNY LN                    916 TRURO LN
Bowie, MD 20715                   Bowie, MD 20715                   Waldorf, MD 20601




LORENA DELGADO                    LUZ M TOVAR                       Marcelo Hernandez
8447 TEA ROSE DR                  4015 LONGFELLOW ST                6432 Fairbanks St
Gaithersburg, MD 20879            Hyattsville, MD 20781             Carrollton, MD 20784
     Case 19-03270-5-SWH       Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16    Page 19 of 28




Marco Robles                         Maria Frapiccini                  Maria Zelaya
9412 SHERIDIAN ST                    13625 N Gate Dr                   6530 Corkley Rd
Lanham, MD 20706                     Silver Spring, MD 20906           Baltimore, MD 21237




MARIA & JOSE GUTIERREZ               MARIA N GARCIA                    MARIANO REYES
6601 LOUISE ST                       14453 BONNETT LN                  2404 AMHERST RD
Lanham Seabrook, MD 20706            Laurel, MD 20707                  Hyattsville, MD 20783




Maria A Corado                       MARIA OJEDA & CARLOS BARAHONA Mario Gomez
9853 Brookridge Ct                   413 S TAYLOR AVE              5001 Olympia Ave
Montgomery Village, MD 20886         Baltimore, MD 21221           Beltsville, MD 20705




Maria A Rodriguez                    MARIA PERALTA                     MARIO GUATEMALA
6929 Decatur St                      6326 61ST AVE                     4917 RIDINS RIDGE CT
Hyattsville, MD 20784                Riverdale, MD 20737               Laurel, MD 20707




MARIA AGUILAR                        Maria S Gomez Garcia              MARIO MARTINEZ
106 MARLEY STATION RD                113 Haile Ave                     15300 ALAN DR
Glen Burnie, MD 21060                Baltimore, MD 21225               Laurel, MD 20707




Maria D Hernandez                    Maria S Rios                      Mario Portillo
23 York Way                          9215 Chadburn Pl                  8520 Fingerboard Rd
Dundalk, MD 21222                    Gaithersburg, MD 20886            Frederick, MD 21704




MARIA E AGUILAR                      MARIA SAMBRANO LOPEZ              Maritza Caceres
7100 SHEPHARD ST                     13016 BLAIRMORE ST                6901 Lyle St
Hyattsville, MD 20784                Beltsville, MD 20705              Lanham Seabrook, MD 20706




MARIA E DIAZ HERNANDEZ               MARIA URBINA SARMIENTO            Mark Turpin
6542 BOCK TER                        9304 FONTANA DR                   6924 Decatur St
Oxon Hill, MD 20745                  Lanham, MD 20706                  Hyattsville, MD 20784




Maria Feliz Perez                    MARIA VELASQUEZ                   Marleny Sanchez
2011 Hayden Rd                       6318 INWOOD ST                    434 Westminster Ct
Hyattsville, MD 20782                Cheverly, MD 20785                Hagerstown, MD 21740
     Case 19-03270-5-SWH     Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16   Page 20 of 28




MARTHA E ORTIZ                     MD Office                         MORA PASCUALA
7992 HIGH OAK RD                   38 S. Paca St. #116, Suite B      7506 ABBINGTON DR
Glen Burnie, MD 21060              Baltimore, MD 21201               Oxon Hill, MD 20745




MARTIR N VENTURA                   Melissa Quintanal                 Narasimha Chappa
3905 THORNWOOD RD                  1819 Walnut Ave                   7201 Greenspring Ln
Hyattsville, MD 20784              Baltimore, MD 21222               Lanham Seabrook, MD 20706




MARVIN VENTURA                     MESFIN DEJENE                     Natanael Lopez
9310 WYATT DR                      12801 JINGLE LN                   6832 Southfield Rd
Lanham, MD 20706                   Silver Spring, MD 20906           Fort Washington, MD 20744




Mauricio Fuentes                   MICHA SOSA                        NC Department of Revenue
9400 Spring Waterpath              4110 TAUNTON DR                   Attn: Managing Agent
Jessup, MD 20794                   Beltsville, MD 20705              P.O. Box 25000
                                                                     Raleigh, NC 27640



MAURICIO MENJIVAR                  MIGUEL A AGUERO DIAZ              NC Wake Properties
3304 STONEHALL DR                  110 WILGATE RD
Beltsville, MD 20705               Owings Mills, MD 21117




MAURO LOPEZ                        MILDRED ARTEAGA                   Nelson Guzman
14116 ALDORA CIR                   4730 68TH PL                      8611 Porstmouth Dr
Burtonsville, MD 20866             Hyattsville, MD 20784             20708




MAXIMILIANO VASQUEZ                MILTON SALAZAR                    NELSON MIRANDA
17320 SOPER ST                     394 UNIVERSITY DR                 9614 BALTIMORE AVE
Poolesville, MD 20837              Waldorf, MD 20602                 Laurel, MD 20723




MAYRA CASTELLANO                   MIRIAM NAVARRO                    Nidia Benitez
5815 31ST PL                       7601 HARRISON LN                  9003 2nd St
Hyattsville, MD 20782              Temple Hills, MD 20748            Lanham Seabrook, MD 20706




Mayra Ruiz                         Misael A Chavez                   NIGEL CAESAR
2503 Millvale Ave                  1203 Adams Ct                     9520 STONEY RIDGE RD
District Heights, MD 20747         Waldorf, MD 20602                 Springdale, MD 20774
     Case 19-03270-5-SWH     Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16    Page 21 of 28




Noe D Florest Contreras            PATERSON ADDAI                    RAFAEL ANDRES
8510 Bonny Dr                      12 HONEY BROOK LN                 8724 EDMONSTON RD
District Heights, MD 20747         Gaithersburg, MD 20878            Berwyn Heights, MD 20740




NOE FLORES                         Patricio Garay                    RAMON A MARTINEZ
6603 RYCROFT AVE                   19008 Queens Cross Ln             3808 ALLISON ST
New Carollton, MD 20784            Germantown, MD 20876              Brentwood, MD 20722




Noe Mendoza                        PEDRO DELARA                      RAMON A. IZAGUIRRE
2812 Hollis Ferry Rd               523 OLD RIVERSIDE RD              12907 BROOKE LN
Baltimore, MD 21230                Baltimore, MD 21225               Upper Marlboro, MD 20772




Norberto Rivera Chavez             Pedro A Chacon Aguilar            RAMON MIRABAL
2711 Colebrooke Dr                 11424 Edmonton Rd                 4302 TAUNTON DR
Temple Hills, MD 20748             Beltsville, MD 20705              Beltsville, MD 20705




NORMA E MENDEZ                     PEDRO M PEREZ                     RAMON REYNOSO
1 N PENDLETON CT                   7106 WEBSTER ST                   6309 JULIE PL
Frederick, MD 21703                Hyattsville, MD 20784             Laurel, MD 20707




OCTAVIO GOMEZ                      Peter A. Hollad                   Ramona Caceres
24444 CLUB VIEW DR                 The Holland Law Firm, P.C.        7876 New Freetown Rd
Damascus, MD 20872                 P.O. Box 6268                     Pasadena, MD 21122
                                   Annapolis, MD 21401



OMAR MARTINEZ                      Peter Poakwa                      Raul Benitez
8632 HAWKINS CREAMERY RD           6011 Crest Park Dr                5506 Winston St
Gaithersburg, MD 20882             Riverdale, MD 20737               Temple Hills, MD 20748




OSCAR VELASQUEZ                    Pilar Duarte                      Raul Navarro
1317 HALLOCK DR                    18614 Flen Willow Way             300 Pinewood Rd
Odenton, MD 21113                  Germantown, MD 20874              Baltimore, MD 21222




Ovidio pereira Aguilar             PLAZA GARIBALDI                   RAYMOND ACEVEDO RIVERA
5201 Boydell Ave                   7917 RITCHIE HWY                  2 CLIPPER RD
Oxon Hill, MD 20745                Glen Burnie, MD 21061             Essex, MD 21221
     Case 19-03270-5-SWH    Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16    Page 22 of 28




Rene A Gamez                      Roberto Mancia                    Rosa D Raymundis
7203 Marywood St                  24 New Jersey Ave NW              6308 63rd Ave
New Carrolton, MD 20784           Glen Burnie, MD 21061             Riverdale, MD 20737




RENE A NOLASCO                    ROBERTO RODRIGUEZ ALMADA          ROSA MARIA ROLDAN
7909 WEBSTER LN                   11423 BRUNDIDGE TER               11502 NEWPORT MILL RD
Fort Washington, MD 20744         Germantown, MD 20876              Silver Spring, MD 20902




RENE LAZO & PAULA LAZO            Roberto Sosa                      Rosa Perez Quezada
29 VICENT AVE                     4616 Blackwood Rd                 717 Oldham St
Baltimore, MD 21221               Beltsville, MD 20705              Baltimore, MD 21224




RENE M PALACIOS                   Rocio Carrillo                    ROSA RICHARDSON
21 MARSHALL RD                    606 Apple Ave                     2418 OLSON ST
Waldorf, MD 20602                 Frederick, MD 21701               Temple Hills, MD 20748




REYNALDO HERNANDEZ                RODEVELL SANTOS                   ROSA VENTURA
3603 MAJESTIC LN                  4907 RESTON LN                    5201 ADDISON RD
Bowie, MD 20715                   Bowie, MD 20715                   Capitol Heights, MD 20743




RICARDO DACRUZ                    ROGER ORELLANA                    ROSALVA FLORES
807 STONE AVE                     1023 RUATAN ST                    3805 NICHOLSON ST
Waldorf, MD 20602                 Silver Spring, MD 20903           Hyattsville, MD 20782




Ricardo J Granados                Romeo S Pena                      ROXANA BENITEZ
9016 50th Pl                      735 Carson Ave                    5607 SHAWNEE DR
College Park, MD 20740            Oxon Hill, MD 20745               Oxon Hill, MD 20745




RICARDO J TORRES RAMOS            RONIS COREAS                      ROXANA E PEREZ
1598 ANDOVER LN                   2808 KERNAL LN                    1541 ALDENEY AVE
Frederick, MD 21702               Temple Hills, MD 20748            Baltimore, MD 21220




RICARDO MATIZ                     Rony Ruano                        ROXANA L SALGADO
12115 STATEWOOD RD                818 Kellogg Rd                    338 COMPTON AVE
Reistertown, MD 21156             Lutherville Timonium, MD 21093    Laurel, MD 20707
     Case 19-03270-5-SWH    Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16    Page 23 of 28




Ruben A Herrera                   Santos & Ileanna Uria             Selvin Ramos
146 Louise Ter                    37 Lombardy Dr                    1334 Tenbrook Rd
Glen Burnie, MD 21060             Dundalk, MD 21222                 Odenton, MD 21113




Rudis A Escobar                   SANTOS AMAYA                      Sharon Barrientos
6525 Rolling Ridge Dr             5646 CALYN RD                     7039 E Baltimore St
Capitol Heights, MD 20743         Catonsville, MD 21228             Baltimore, MD 21224




RUDY ALEXANDER ORELLANA           SANTOS BONILLA ZAVALA             Sifredo Hernandez Martinez
5711 HILAND AVE                   7 PEPPER MILL DR                  11807 Cedarville Rd
Lanham Seabrook, MD 20706         Capitol Heights, MD 20743         Brandywine, MD 20613




Salvadora Ramos Jiron             SANTOS G MACHADO                  SOFIA A BAIRES
809 Berkshire Dr                  704 SHELBY DR                     6602 STANTON RD
Hyattsville, MD 20783             Oxon Hill, MD 20745               Hyattsville, MD 20784




Samia Angel                       SANTOS VELASQUEZ                  SOILA Y RODRIGUEZ
5102 Aldershot Dr                 1702 LANGLEY WAY                  1217 LEONARD DR
Lanham Seabrook, MD 20706         Hyattsville, MD 20783             Glen Burnie, MD 21060




SAMUEL GOMEZ                      Saturnino Gonzalez                SONIA M VELASQUEZ
8508 POWHATAN ST                  7812 Livingston Rd                6807 RANDOLPH ST
Hyattsville, MD 20784             Oxon Hill, MD 20745               Hyattsville, MD 20784




SAMUEL REYES                      SAUL FLORES                       SONIA SORTO
4902 MEADOWBROOK DR               8005 KIMBERLY RD                  802 NEPTUNE AVE
Suitland, MD 20746                Dundalk, MD 21222                 Oxon Hill, MD 20745




SANDIBEL ALARCON HERRERA          Scott C. Borison                  SUSANA ALVAREZ BERRIOS
3429 NAVY DR                      Legg Law Firm, LLP                2107 VIRGINIA AVE
Suitland, MD 20746                1900 S. Norfolk St, Suite 350     Hyattsville, MD 20785
                                  San Mateo, CA 94403



SANTIAGO SANCHEZ TAPIA            Secretary of Treasury             Suyapa Diaz
7000 BARTON RD                    Attn: Managing Agent              4407 Bayne St
Hyattsville, MD 20784             1500 Pennsylvania Ave. NW         Rockville, MD 20853
                                  Washington, DC 20220
     Case 19-03270-5-SWH         Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16    Page 24 of 28




Tchouli Gombo                          Virgen Santana                    Yazmin O Lazo
1905 Olivine Ct                        8605 Mulberry St                  6706 Patteron St
Silver Spring, MD 20904                Laurel, MD 20707                  Riverdale, MD 20737




TEODORO CAMPOS                         WALTER FLORES RAMOS               YENIS GONZALEZ
6730 GRACELAND AVE                     16936 SHINHAM RD                  704 BOOKER DR
Baltimore, MD 21224                    Hagerstown, MD 21740              Capitol Heights, MD 20743




Teresa Hernandez                       WENDY SANCHEZ                     ZENAIDA PERALTA
12201 Old Fort Rd                      12101N MARLTON AVE                3019 LOUISIANA AVENUE, UNIT A
Fort Washington, MD 20744              Upper Marlboro, MD 20772          Halethorpe, MD 21227




Teresa Rovira                          Wilber A Vasquez                  ZOILA E RAMIREZ VILLALVA
3712 37th Ave                          3106 Thornfiled Rd                7 TROUT LILY CT
Brentwood, MD 20722                    Baltimore, MD 21207               Owings Mills, MD 21117




United States Attorney                 WILFREDO PORTILLO                 Zoila Ramirez
Federal Bulding                        8507 LOCUST GROVE DR              711 Kelly Rd
310 New Bern Avenue, Suite 800         Laurel, MD 20707                  Fort Washington, MD 20744
Raleigh, NC 27601-1461



VALMIR D MENEZES                       William Gutierrez                 Zuly R Portillo
6 TARPSIDE CT                          15615 Lord Snowden Pl             3417 Dunhaven Rd
Gaithersburg, MD 20879                 Laurel, MD 20707                  Baltimore, MD 21222




VERONICA MEJIA DE ZELAYA               WILLIAM VASQUEZ FLORES
9209 LANHAM SEVEN RD                   13019 8TH ST
Lanham Seabrook, MD 20706              Bowie, MD 20720




VICTOR BANUELOS                        Wilson D Parra
4402 RITCHIE HWY                       4403 Jupiter St
Brooklyn, MD 21225                     Rockville, MD 20853




VICTOR LUCERO LUCERO
5201 59TH AVE
Hyattsville, MD 20781
         Case 19-03270-5-SWH                           Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16                           Page 25 of 28




                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Diamond Perfection, Inc.                                                                          Case No.
                                                                                     Debtor(s)                Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Diamond Perfection, Inc. in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 July 18, 2019                                                          /s/ James B. Angell
 Date                                                                   James B. Angell
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for Diamond Perfection, Inc.
                                                                        Howard, Stallings, From, Atkins, Angell & Davis, P.A.
                                                                        P.O. Box 12347
                                                                        Raleigh, NC 27605
                                                                        (919) 821-7700 Fax:(919) 821-7703
                                                                        JAngell@hsfh.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
        Case 19-03270-5-SWH                                     Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16               Page 26 of 28
Rev. 11/22/16
                                                               U.S. BANKRUPTCY COURT
                                                         EASTERN DISTRICT OF NORTH CAROLINA
 In re:          Diamond Perfection, Inc.                                                       Debtor(s)   Case No.
                                                       DEBTOR(S) ELECTRONIC NOTICING REQUEST (DeBN)
CHECK ONLY ONE BOX FOR THE APPLICABLE SECTION BELOW:
   INITIAL REQUEST: (Check this box to begin receiving notices and orders from the U.S. Bankruptcy Court via email)
 Pursuant to Bankruptcy Rule 9036, I hereby request receipt of court notices and orders via email, instead of U.S. mail, from the
 Bankruptcy Noticing Center (BNC) through the U.S. Bankruptcy Court’s Debtor Electronic Bankruptcy Noticing (DeBN) program.

 I understand that this request is limited to receipt of only notices and orders filed by the U.S. Bankruptcy Court. I will continue to
 receive documents filed by all other parties, such as the trustee and creditors, via U.S. mail or in person pursuant to court rules.

 I understand that I will receive electronic notice of any documents filed by the court in any current or future bankruptcy or adversary
 case from any bankruptcy court district in which I am listed with the same name and address, including cases where I am listed as a
 creditor.

 I understand that the first time the BNC receives an email bounce-back (undeliverable email), my DeBN account will be
 automatically disabled. I will then receive notices and orders via U.S. mail, and I must file an updated request form if I wish to
 reactivate my account.

 I understand that enrollment in DeBN is completely voluntarily, and I may file a request to deactivate my account at any time.

     DECLINE REQUEST: (Check this box to decline receiving notices and orders from the U.S. Bankruptcy Court via email)
    UPDATE TO ACCOUNT INFORMATION: (Check this box to make changes to your existing DeBN account)
 I request the following update(s) to my DeBN account:

                    I have a new email address as indicated below.

                    I filed a new bankruptcy case, and I have an existing DeBN account. Please review my account to ensure my name and
                     address in my account match this new case.

                    I request reactivation of my DeBN account so that I may receive court notices and orders via email, instead of U.S. mail.

     REQUEST TO DEACTIVATE ELECTRONIC NOTICING: (Check this box to request deactivation of your DeBN account)

 I request deactivation of my DeBN account. I understand that by deactivating my account, I will begin receiving notices and orders
 filed by the U.S. Bankruptcy Court via U.S. mail, instead of email.

 I understand that I will continue to receive electronic notices until such time as the Court has deactivated my account.

I am a debtor in this bankruptcy case, or the debtor’s authorized representative if the debtor is a business, and I have read the
applicable section check-marked above and understand and agree to the terms and conditions set forth therein. Neither the U.S.
Bankruptcy Court nor the BNC bears any liability for errors resulting from the information I have submitted on this form. If I already
have a different electronic noticing account, you may deactivate that account and create this DeBN account.
          Joint debtors who each request enrollment or already have a DeBN account must file separate forms.
 Signature /s/ Cesar Angulo                                                                                            Date: July 18, 2019
 Print Name (and title if not the debtor): Cesar Angulo
 Email Address (type or print clearly): accounting@aquafeelsolutions.com




For more information about the DeBN program, visit the Court's website at: www.nceb.uscourts.gov.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
         Case 19-03270-5-SWH                           Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16                      Page 27 of 28


                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Diamond Perfection, Inc.                                                                       Case No.
                                                                                    Debtor(s)              Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Cesar Angulo, CEO of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 7 voluntary bankruptcy case on
behalf of the corporation; and

        Be It Further Resolved, that Cesar Angulo, CEO of this Corporation is authorized and directed to appear
in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and deeds
and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

       Be It Further Resolved, that Cesar Angulo, CEO of this Corporation is authorized and directed to employ
James B. Angell,attorney and the law firm of Howard, Stallings, From, Atkins, Angell & Davis, P.A. to represent the
corporation in such bankruptcy case.

 Date      July 18, 2019                                                          Signed /s/Cesar Angulo


 Date      July 18, 2019                                                          Signed




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
         Case 19-03270-5-SWH                           Doc 1 Filed 07/18/19 Entered 07/18/19 12:02:16                        Page 28 of 28


                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Diamond Perfection, Inc.                                                                         Case No.
                                                                                    Debtor(s)                Chapter    11



                                                     LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with Rule 1007(a)(3) for filing in this chapter 11 case

   DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

           Name and last known address or place of                                    Security Class       Number of            Kind of Interest
           business of holder
                                                                                                           Securities

            Cesar Angulo                                                                                    100%

            230 Capcom Ave, Suite 103

            Wake Forest, NC 27587



       I, the CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date      July 18, 2019                                                          Signed /s/Cesar Angulo
                                                                                            Cesar Angulo
                                                                                            CEO




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
